mb-i*
                                   ELECTRONIC RECORD




COA #      01-14-00462-CR                         OFFENSE:        10.01 (Habeas Corpus)

STYLE:     Ex parte Pho Ri Ma v.                  COUNTY:         Harris

COA DISPOSITION:      AFFIRM                      TRIAL COURT:    339th District Court


DATE: 09/25/2014                    Publish: NO   TC CASE #:      1271246-A




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Ex parte Pho Ri Ma v.
         APP£LMMT*<5                  Petition
                                                       CCA#:
                                                                     WSfc-W
                                                       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:      1A   //7/z0/<f                              SIGNED:                           PC:.

JUDGE:        MA     'jU*6^~~                          PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD